DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "near" in claim 3 is a relative term which renders the claim indefinite.  The term "near" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 3 includes the limitation(s): “…wherein the mill is operated in a near continuous operation…” it is unclear what the basis for evaluation is. For example if an operator begins a milling operation and within a few minutes the mill breaks, prior to 
Clarification and correction are required. No new matter may be entered. The claims will be read and examined as best understood. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 11-15 is/are, as best understood, rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (US 20020162659).

Regarding claim 1, Davis teaches:
A method for removing a section of well tubing comprising the steps: 
a) providing a work string (Davis 12) with a hydraulic tensioning device (Davis 16) and a section mill (Davis 14) mounted below the hydraulic tensioning device; 
b) lowering (Davis [0009, 0025]) the work string into tubing to be milled; 
c) pumping fluid (Davis [0028, 0031, 0038-0039]) through the work string to actuate the section mill and extend cutter blades; 
(Davis [0038-0040]) the section mill to mill the tubing with the cutter blades; 
e) pumping fluid (Davis [0028]) through the work string to actuate the hydraulic tensioning device to hydraulically pull a lower end of the hydraulic tensioning device upwards towards the work string thereby pulling the section mill upwards while milling the tubing; 
f) raising the work string (Davis [0028, 0038-0039]) to extend the hydraulic tensioning device while milling the tubing; 
g) repeating (Davis [0038-0039]) steps (e) and (f) to remove a longitudinal section of the tubing. 

Regarding claim 3, Davis teaches:
A method for removing a section of well tubing according to claim 1 wherein the mill is operated in a near continuous operation (Davis [0028, 0038-0039]). 

Regarding claim 4, Davis teaches:
A method for removing a section of well tubing according to claim 1 wherein the method includes cycling through (Davis [0038-0039]) steps (e) to (f) repeatedly until a desired length of tubing has been removed. 

Regarding claim 5, Davis teaches:
A method for removing a section of well tubing according to claim 1 wherein the method includes performing steps (e) and (f) together (Davis [0038-0039]). 

Regarding claim 6, Davis teaches:
A method for removing a section of well tubing according to claim 1 wherein a first signal (Davis [0028, 0038-0039]) is provided when the hydraulic tensioning device is near the end of its stroke. 

Regarding claim 7, Davis teaches:
A method for removing a section of well tubing according to claim 6 wherein the first signal is a pressure change (Davis [0028, 0038-0039]) in the fluid at surface. 

 Regarding claim 11, Davis teaches:
A method for removing a section of well tubing according to claim 1 wherein the method includes the step of rotating (Davis [0038-0039]) the work string to rotate the section mill. 

Regarding claim 12, Davis teaches:
A method for removing a section of well tubing according to claim 1 wherein the method includes the step of actuating (Davis [0038-0039])  a downhole motor (Davis 22) to rotate the section mill. 

Regarding claim 13, Davis teaches:
(Davis [0038-0039]) through the tubing prior to milling the tubing. 

Regarding claim 14, Davis teaches:
A method for removing a section of well tubing according to claim 1 wherein the tubing is cut and milled on a single trip (Davis [0025, 0038-0039]) into the well. 

Regarding claim 15, Davis teaches:
A method for removing a section of well tubing according to claim 1 wherein the method includes the step of disposing of cuttings downhole (Davis [0025]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Bennett (US 20150275605).

Regarding claim 10, Davis teaches:

Bennett teaches: Using a casing cutter/mill for removing a section of well tubing (Bennett Abstract, [0102]) including using a casing cutter/mill in an offshore environment from a floating vessel (Bennett [0104]).
	It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified Davis to include use from a floating vessel. This would have achieved the predictable result of allowing the operator to perform abandonment operations on subsea wells (Bennett [0104, 0115]]).

 Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Wardley (US 20180094503).

Regarding claim 17, Davis teaches:
A method for removing a section of well tubing according to claim 1 but does not expressly state wherein the method includes the further step of conducting a cement bond log (CBL) over the length of well in which the section of well tubing has been removed. 
Wardley teaches performing a plug and abandonment operation including milling tubing and performing a CBL (Wardley [0107]).
 to include performing a CBL in order to allow the operator to determine the quality of the cement and tubing remaining in the well in order to determine whether the additional operations need to be performed to abandon the well Wardley [0107].

Allowable Subject Matter
Claims 19, 21-22 are allowed.
Claims 2, 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Davis (US 5253714) teaches a mill with extendable cutters for milling in an upward direction while using a coiled tubing rig to exert a constant upward tensile force by pulling on the coiled tubing during the milling operation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808.  The examiner can normally be reached on M-F 2:00-10:00 PM EDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Carroll/           Primary Examiner, Art Unit 3674